Citation Nr: 0808670	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
service-connected residual dislocation, right (major) 
shoulder, with impingement signs, and MRI evidence of 
supraspinatous tear with tendinopathy from February 23, 2004 
to July 7, 2004 and from October 1, 2004.  

2.  Entitlement to an evaluation higher than 20 percent for 
service-connected muscle spasm, right side of neck.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The record reveals that the veteran had active service from 
November 1951 to September 1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

The record reflects that the veteran requested to be 
scheduled for a personal hearing before the Board to be held 
in Washington, DC in his November 2005 VA Form 9.  
Subsequently, the RO notified the veteran in October 2007 
correspondence of his hearing scheduled on January 28, 2008.  
However, the record shows that the veteran did not appear for 
the scheduled hearing and has not offered explanation for his 
absence or asked that the hearing be rescheduled.  Therefore, 
the veteran's hearing request is considered withdrawn.

The Board notes that the September 2005 VA medical 
examination report includes a diagnosis of neck strain 
manifested by spasm and pain that was attributed by the 
examiner to the veteran's 1952 neck and shoulder injury.  
While the veteran has been service-connected for muscle spasm 
in the right side of the neck, this appears to be a broader 
diagnosis.  Thus, a claim of entitlement to service 
connection for neck strain has been raised by the record and 
the Board refers the matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.    The competent medical evidence of record does not show 
that the veteran's service-connected right shoulder 
disability is manifested by limitation of right arm motion to 
25 degrees from the side or fibrous union, non-union, or loss 
of head of the humerus.  

3.  The competent medical evidence of record shows that the 
veteran's service-connected muscle spasm on the right side of 
the neck more closely approximates severe muscle impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent for 
service-connected residual dislocation, right (major) 
shoulder, with impingement signs, and MRI evidence of 
supraspinatous tear with tendinopathy from February 23, 2004 
to July 7, 2004 and from October 1, 2004 have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.71a, Diagnostic Code 5201-5202 (2007). 

2.  The criteria for an evaluation of 30 percent for service-
connected muscle spasm, right side of neck have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.73, 
Diagnostic Code 5323 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in March 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to increased compensation for his claimed right 
shoulder condition and a neck condition, thoroughly described 
the type of evidence that would support the claims, and 
specifically asked the veteran to submit any information that 
he had and any evidence in his possession that pertained to 
the claim.  The RO also explained to the veteran that he may 
lose money if he took more than one year to submit the 
requested information and evidence and his claim was granted 
because VA would not be able to pay him back to the date he 
filed his claim.  Furthermore, the RO advised the veteran of 
what evidence in support of his claims that VA would obtain 
and make reasonable efforts to obtain on the veteran's 
behalf.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).

In the March 2004 VCAA notice letter, the RO informed the 
veteran of the necessity of providing on his own or through 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the disabilities and the effect that 
worsening has on the veteran's employment and, generally, his 
daily life and provided examples of the types of medical and 
lay evidence that the veteran could submit (or ask the 
Secretary to obtain) that were relevant to establishing 
entitlement to increased compensation.  

However, in the March 2004 VCAA notice letter, the RO did not 
specifically inform the veteran that, should an increase in 
disability be found, a disability rating would be determined 
by applying relevant diagnostic code(s), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   The RO 
also did not notify the veteran of the applicable diagnostic 
code under which the veteran is rated, which contains 
specific criteria necessary for entitlement to a higher 
disability rating that may not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability or the effect of that worsening has on the 
veteran's employment and daily life.  

Nevertheless, the Board finds that the lack of notice with 
respect to those elements constitutes harmless error in this 
case.  The RO in the March 2004 VCAA notice letter asked the 
veteran to provide any and all relevant information and 
evidence with respect to his increased rating claims and 
evidence relevant to the claims to include VA medical 
examination reports for the time pertaining to the current 
appeal are of record.  The schedular criteria for rating 
shoulder and muscle disabilities consider objective findings 
and the objective findings as shown by the evidence have been 
considered with respect to the increased rating claims, as 
will be explained in greater detail below.  Additionally, the 
November 2005 statement of the case includes the rating 
criteria relevant to the veteran's increased rating claims 
and neither the veteran nor his representative asserts any 
lack of notice with respect such criteria.  Thus, the Board 
finds that the veteran could reasonably be expected to 
understand what type of evidence he needed to submit to 
substantiate his increased rating claims from the 
correspondence that has been issued during the course of this 
appeal.    

The Board further notes that the RO provided the veteran with 
a copy of the September 2004 rating decision, and the 
November 2005 statement of the case, which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in March 2004 and 
September 2005.  The veteran's private and VA treatment 
records for the period relevant to the current appeal have 
also been submitted or obtained, to the extent possible, and 
are associated with the claims folder.  The veteran has not 
made the RO or the Board aware of any evidence not already of 
record that is relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

Legal Criteria - Disability Ratings 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Increased Evaluation for Right (Major) Shoulder Disability 

The veteran is currently assigned a 30 percent disability 
rating for his service-connected right shoulder disability 
from February 23, 2004 to July 7, 2004 and from October 1, 
2004 under 38 C.F.R. § 4.71a, Diagnostic Code 5201-5202 
(2007).  The Board notes that the veteran was awarded a 
temporary evaluation of 100 percent for his right shoulder 
disability based on surgical or other treatment necessitating 
convalescence from July 8, 2004 to September 30, 2004.  Thus, 
the veteran's convalescence is not considered to be part of 
the appeal period.      

In order the veteran to receive the next higher rating of 40 
percent under Diagnostic Code 5201 for limitation of major 
arm motion, the veteran's right shoulder disability should 
more closely approximate right arm motion limited to 25 
degrees from his side.  However, the objective medical 
evidence does not depict such a disability picture.  While 
treatment records show that the veteran once objectively 
demonstrated limited abduction of the right shoulder to 
approximately 45 degrees while he was in pain in February 
2004, there is no indication that the veteran has 
demonstrated the more severe degree of limitation of right 
arm motion to 25 degrees from the side at any time relevant 
to the current appeal periods.  Rather, the medical evidence 
shows that the veteran typically demonstrated flexion and 
abduction of his right arm to shoulder level (i.e., 90 
degrees) or above shoulder level on examinations conducted 
during the time relevant to the current appeal.  Thus, the 
veteran is not shown to be entitled to an increased rating 
under Diagnostic Code 5201.   

While the Board has considered factors such as weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement in determining whether the 
veteran is entitled to a higher evaluation, there are no 
objective medical findings that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors resulted in the veteran's right 
shoulder being limited in range of motion to the extent 
required for a rating higher than 30 percent at any time 
relevant to the current appeal period.  Indeed, any such 
factors were considered by the VA medical examiners at the 
conducted examinations and have already been contemplated in 
the currently assigned 30 percent disability evaluation.  It 
is particularly noted that the RO wrote in the September 2004 
rating decision that the evidence did not show that the 
veteran met schedular requirements for a 30 percent 
disability evaluation; however, the RO was assigning an 
additional 10 percent for the veteran's right shoulder 
disability based on objective findings of pain, weakness, and 
fatigue with repetitive motion.   

The Board has also considered whether the veteran is entitled 
to an evaluation higher than 30 percent for his right 
shoulder disability for any time relevant to the current 
appeal under alternate diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202-5203 (2007).  However, as the 
maximum disability rating available under Diagnostic Code 
5203 for impairment of the clavicle or scapula is 20 percent, 
a higher evaluation for the veteran's right shoulder 
disability is clearly not available under that diagnostic 
code.  Additionally, the medical evidence does not show that 
the veteran has ankylosis of the scapulohumeral articulation 
in his right shoulder and, consequently, is not entitled to a 
higher evaluation under Diagnostic Code 5200.  Furthermore, 
the medical evidence does not indicate that the veteran 
demonstrates fibrous union, non-union, or loss of head of the 
humerus in his right shoulder.  Therefore, the veteran is not 
entitled to a higher evaluation for his right shoulder 
disability under Diagnostic Code 5202 for impairment of the 
humerus of the major arm.  

For the foregoing reasons, the Board finds that the medical 
evidence does not support an evaluation higher than the 
current 30 percent for the veteran's service-connected right 
shoulder disability on a schedular basis at this time.  Thus, 
a preponderance of the evidence weighs against the veteran's 
increased rating claim.    

While the veteran told the April 2004 VA medical examiner 
that his right shoulder disability affects his employment as 
a service officer for the American Legion because he 
intermittently lost approximately 15 days of work during that 
year due to shoulder (and neck) pain, such has been 
contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  
Increased Evaluation for Muscle Spasm on the Right Side of 
the Neck

The veteran's service-connected muscle spasm on the right 
side of his neck has been rated as analogous to muscle 
impairment and is currently assigned a 20 percent disability 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5323 (2007).  
Under Diagnostic Code 5323, a 20 percent disability rating is 
warranted when the veteran demonstrates moderately severe 
impairment of muscle group 13 involving function of movements 
of head and fixation of shoulder movements as well as 
suboccipital, lateral vertebral, and anterior vertebral 
muscles.  

In order for the veteran to receive the next higher 
disability rating of 30 percent, the Board notes that his 
muscle spasm should more closely approximate severe 
impairment.  Evaluation of muscle disabilities is to include 
consideration of the type of injury, history and complaint, 
and objective findings.  38 C.F.R. § 4.56 (2007).  

In regard to the type of injury and history and complaint of 
the veteran's service-connected muscle spasm, the record 
reflects that service connection was established for the 
veteran's muscle spasm in a February 1975 RO rating decision 
based on evidence showing that the veteran experienced muscle 
spasm secondary to his service-connected right shoulder 
disability.  Specifically, a July 1974 VA clinical record 
notes that the veteran had previously undergone an operation 
of his right shoulder and, thereafter, had begun to develop 
pain in the right side of his neck with occasional episodes 
of numbness of the left arm and stiffness of the neck.  It 
was noted that symptoms had progressed "almost to the point 
of constant torticollis to the right."  Torticollis is 
defined as wryneck, that is a contracted state of cervical 
muscles, producing twisting of the neck and an unnatural 
position of the head.  Dorland Illustrated Medical History, 
30th Edition.  The orthopedic examiner diagnosed the veteran 
with simple untreated cervical strain and prescribed a 
cervical collar for the veteran to be used for intermittent 
cervical traction late in the afternoon.  In addition, a 
November 1974 orthopedic examination report noting a 
diagnosis of muscle spasm on the right side of the neck 
related to the veteran's residuals of dislocation of right 
shoulder.  At that time, the veteran reported that he 
experienced a muscle spasm on the right side of his neck and 
it was observed that the veteran had a tendency to keep his 
head bowed to the right side.  

Thereafter, a December 1975 VA special orthopedic examination 
report notes that the veteran objectively demonstrated 
"tense and somewhat spastic" musculature of the right side 
of his neck and complained of some discomfort and pulling in 
the musculature of his neck in the extreme positions of 
twisting to the right and left.  He also reported at that 
time that he had been wearing a cervical collar since the 
operation in 1971 that gave him some relief and alleviated 
the muscle spasms in the right side of his neck.  Subsequent 
medical evidence further shows that the veteran continued to 
complain of neck pain and spasm on numerous occasions from 
1976 to 2004.  

In regard to objective findings relevant to the current 
appeal period, the April 2004 VA medical examiner 
specifically noted that crepitus and spasm were present 
during her physical examination of the veteran's cervical 
spine and that he had a tendency to tilt his head to the 
right but was able to straighten it out at times during the 
examination.  She additionally considered the veteran's 
report of his symptoms having increased in severity over the 
past year and wrote that it was her opinion that the 
veteran's disability had indeed increased in severity.  At 
the subsequent September 2005 VA medical examination, the 
examiner noted that the veteran demonstrated spasm of the 
cervical paraspinal muscles and reported pain on palpation of 
the neck and paraspinal muscles as well as during range of 
neck motions.  The veteran's treatment records relevant to 
the appeal period are consistent with the findings noted in 
the examination reports.  

After consideration of the foregoing, the Board finds that 
the veteran's service-connected muscle spasm on the right 
side of his neck more closely approximates severe muscle 
impairment.  Thus, the veteran is entitled to an increased 
rating of 30 percent under Diagnostic Code 5323, which is the 
maximum disability rating available under that diagnostic 
code.  
 
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
rating higher than 30 percent for the veteran's service-
connected muscle spasm on the right side of the neck as a 
review of the record, to include the medical evidence, fails 
to reveal any additional functional impairment associated 
with such disability to warrant consideration of alternate 
rating codes. 

For the foregoing reasons, the Board finds that the medical 
evidence supports the assignment of an increased rating of 30 
percent for the veteran's service-connected muscle spasm for 
the entire appeal period on a schedular basis.  

To the extent that the veteran's service-connected muscle 
spasm adversely affects his employability, such has been 
contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, the 
Board finds that referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.



ORDER

Entitlement to an evaluation higher than 30 percent for 
service-connected residual dislocation, right (major) 
shoulder, with impingement signs, and MRI evidence of 
supraspinatous tear with tendinopathy from February 23, 2004 
to July 7, 2004 and from October 1, 2004 is denied.  

Entitlement to an evaluation of 30 percent for service-
connected muscle spasm, right side of neck is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


